Grant, J.
(after stating the facts). The defenses are:
(1) That plaintiffs prevented Gibson &. Gamble from cutting and hauling all the marketable timber.
(2) That the logs were banked upon the shore of Ives lake, instead of being put into Pine lake, as provided by the contract.
*134Counsel on both sides concede the law to be that sureties may stand upon the strict terms and letter of the contract, and that any material alteration discharges the sureties. This is elementary law. Defendants, upon the trial, when permitted to amend their notice under the plea, expressly disclaimed any fraud. The errors claimed must therefore be discussed upon the basis that all the parties acted in entire good faith.
1. Defendants sought to show that all the marketable pine timber was not cut from the lands, and that Gibson & Gamble were prevented from so doing by the action of the plaintiffs. The complete answer to this claim is that plaintiffs, under the contract, exercised their judgment in determining what was marketable. If, therefore, this was a “jug-handled” or “one-sided” contract, as defendants’ counsel call it, all the parties entered into it with complete knowledge of its terms, and cannot now be heard to complain. It follows that the court properly excluded all the testimony tending to show that all the marketable timber was not cut.
2. Ives lake is about a quarter of a mile above Pine lake, a stream connecting the two. Prom Pine lake a stream runs into Lake Superior. The upper end of Mountain lake is very near the lands from which the timber was cut, and is also connected with Pine lake by-a stream of about the same length as the one running from Ives lake into Pine lake. Counsel for the defendants assume that the expression “put into Pine lake” is synonymous with the term “to bank upon Pine lake.” Counsel also appear to assume that it is common knowledge that the lakes and streams in that country are usually frozen over ther 1st of April, and to argue from this that the proper interpretation to be given to the contract is that the logs were to be hauled to and banked upon the shore of Pine lake. The haul to Ives lake is considerably shorter than the one over Mountain lake to Pine lake. The contract prescribed no route for hauling, and manifestly any feasible route was left open for adoption. If the sureties de*135sired to have a route fixed, they should have had it inserted in the contract. Counsel for defendants offered to show that Gibson & Gamble informed their sureties that the haul would be over Mountain lake; but plaintiffs were not present, and no offer was made to show that plaintiffs knew of or assented to this representation. The contract fairly assumes a possibility that the water might be open, so as to move the logs, by the 1st of April. We cannot take judicial notice that the condition of the weather in that part of the State is always such that the water is never open by that time, and from that to interpret this contract as meaning that the logs were to be hauled to and put upon the ice on Pine lake. We think the court committed no error in rejecting testimony tending to show that the logs were hauled to Ives lake by the assent of the plaintiffs. Their assent would not have relieved the sureties from liability.
The judgment is affirmed.
The other Justices concurred.